Farrell, J.,
The parties through their counsel have submitted a case stated to determine the marketability of plaintiff’s title to a lot of *431land in Wyoming Borough which defendant has agreed to purchase. Plaintiff’s title was acquired by purchase from the county commissioners for unpaid taxes. The question as to the validity of the title arises by reason of different spellings of the name of the former owner, and of the street where the property is located, as they appeared in the assessment of taxes for nonpayment of which the property was sold.
The former owner of the property was Annie Smagacz to whom it was conveyed on June 10, 1912, by Stella Moizuk by deed recorded August 19, 1912, in the recorder’s office of Luzerne County, the full description being as follows:
“All that certain lot, piece or parcel of land situate in the borough of Wyoming, county of Luzerne and State of Pennsylvania, bounded and described as follows :
“Beginning at a point on the easterly side of Moizuk street, between lots Nos. 3 and 4, said point being 169 feet distant in a southwesterly direction from the division line between Exeter and Wyoming boroughs; thence south 32 degrees 26 minutes east 107 feet to an alley; thence along said alley south 54 degrees 29 minutes west 50 feet to a corner; thence north 32 degrees 26 minutes west 107 feet to Moizuk street; and thence along said Moizuk street north 54 degrees 29 minutes east 50 feet to the place of beginning. Containing 5,300 square feet of land or thereabout. Being lot No. 4 on Moizuk street on plot of lots to be recorded.
“The house or residence on said lot was numbered 26.”
The commissioners’ deed described the property as follows:
“Property — 26 Moosic street, Lat. (Lot) 50 x 107, Wyoming borough. Being the property formerly owned by Smagacz, Anna.”
*432The assessment of the taxes through the years was entered in the name of the said owner under the various spellings: Anna Smaugach, Anna Smozach, Anna Smozack, at the location, as above, (26 Moosic street) variously spelled Moznik, Mozuik and Moizuk street, Wyoming Borough.
The spellings of the name of the owner on the assessment books and of the street on which the property is located are sufficiently similar as unmistakably to identify the property and the owner. We are of opinion that nobody examining the assessment books could have been misled either as to the identity of the owner or the identity of the property. Moreover we think the various spellings of the owner and of the street sound sufficiently similar to come within the doctrine known as idem sonans.
As a general rule' a mistake or error which does not mislead the person to his prejudice does not render the designation so insufficient as to invalidate the assessment. If, under the rule of idem sonans, the name inserted in the assessment role is in law the name of the owner and person intended, the designation is sufficient and valid. 61 C. J. 707, §871.
Illustration — An error in naming “Ellen Macier” on a tax roll as “Ellen Marcier” does not invalidate the assessment: City of Detroit v. Macier, 117 Mich. 76, 75 N. W. 285.
The property which is the subject of this case stated was sold to the commissioners at a treasurer’s sale and after, the period of redemption had expired it was sold by the commissioners to plaintiff. Neither the former owner against whom this property was assessed nor any other claimant has come forward to dispute this title.
We are of the opinion that this title is good and marketable and, accordingly, under the terms of the case stated judgment is entered in favor of plaintiff.